CONCURRING STATEMENT BY
SHOGAN, J.:
I question whether the police officer had probable cause to conduct the traffic stop due to the officer being seventy-five feet from Appellee’s vehicle at the time he determined that the registration plate was not illuminated. The traffic regulation in question requires only that the lights “make the registration plate visible from [a] distance of 50 feet to the rear of the vehicle,” not 75 feet. See 67 Pa. Code § 175.66(k). However, because I conclude that the officer had at least reasonable suspicion to believe that the license plate lamps were not functioning properly, the traffic stop was proper, and because I conclude that the officer had probable cause to arrest Appellee for DUI, I concur in the result reached by the Majority.